

115 HRES 793 IH: Recognizing the importance of the Upper Delaware River in New York State.
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 793IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Faso submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the importance of the Upper Delaware River in New York State.
	
 Whereas the Upper Delaware River supports a thriving and growing recreational economy that includes a world-class wild trout tailwater fishery, a unique cold-water ecosystem, and one of the few remaining unspoiled major river valleys in the northeastern United States;
 Whereas fishing, boating, and second home investment contribute a net value of approximately $414,000,000 to the economy of the Upper Delaware River region, according to a 2014 economic study of the value of the Upper Delaware River;
 Whereas more than 9 million New Yorkers rely on clean water that is supplied in whole or in part by the Upper Delaware River;
 Whereas the Upper Delaware River region in the western Catskill Mountains of New York State is a major tourism destination and helps generate tourism activity from across the globe throughout the entire year;
 Whereas, in 2016, Congress enacted subtitle E of title III of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1771) (commonly referred to as the Delaware River Basin Conservation Act), which paved the way for job-creating conservation projects in the Upper Delaware River region;
 Whereas local elected officials, local conservation advocates, local business leaders, the Delaware County government, and numerous coalitions, including the Upper Delaware River Tailwaters Coalition, have joined together in a diverse partnership to develop a comprehensive stream corridor management plan for the Upper Delaware River region that will serve as a blueprint for future voluntary water resource management plans while also promoting initiatives that protect and restore the Upper Delaware River;
 Whereas Sullivan County, New York, has initiated a comprehensive community-based waterfront revitalization effort that will highlight the cultural, social, and economic importance of the Upper Delaware River, create more public access to the Upper Delaware River, and help residents of the county and visitors to the county make a personal connection with the Upper Delaware River region;
 Whereas the Governor of New York has placed a renewed emphasis on the Catskill Park as one of New York State’s most ecologically and economically important natural resource assets; and
 Whereas the Upper Delaware River was designated a unit of the National Wild and Scenic Rivers System and a unit of the National Park system in 1978 in recognition of the outstanding recreational, scenic, ecological, geological, and cultural resources present in the river corridor: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the economic and ecological value of the Upper Delaware River; and
 (2)recognizes the importance of Federal and State programs that will— (A)protect and restore the Upper Delaware River for all to enjoy; and
 (B)generate economic benefits for the people who rely on the Upper Delaware River for their livelihoods.
				